UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE L. ERAZO, |
Plaintiff, : {L / ( / (4

v. ORDER

CITY OF YONKERS; P.O. PHILIP

WANDERMAN; P.O. JOHN OJEDA; P.O. 18 CV 10834 (VB)
JAMES PELLEGRINO; AND P.O. ANTHONY

SCARAMUZZO,
Defendants.

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint dated November 13, 2018. (Doc. #2). At that time, plaintiff was incarcerated
at Westchester County Jail.

Atacase conference on April 26, 2019, plaintiff told the Court he was scheduled to be
moved to a new facility on April 29, 2019, and that he would update his address shortly. After
not receiving an updated address, on May 20, 2019, the Court ordered plaintiff to update the
Court in writing by June 17, 2019, as to his current address. (Doc. #16). The Court warned
plaintiff in bold and underlined font that if plaintiff failed to update his address, the Court might
dismiss the case for failure to prosecute or comply with Court orders.

Thereafter, the Court received a letter from plaintiff informing the Court that he has been
moved to Bare Hill Correctional Facility. (Doc. #18).

On December 6, 2019, defendants’ counsel notified the Court that after attempting to
schedule a video deposition for plaintiff the Court had ordered for December 3, 2019, defendants
learned plaintiff was released from Bare Hill Correctional Facility on November 4,2019. (Doc.
#24). According to the DOCCS inmate look-up website, plaintiff was released to parole on that

date.
To date, plaintiff has failed to update his address or seek. an extension of time in which to
do so.

Accordingly, by January 6, 2020, plaintiff must update the Court in writing as to his
current address. Failure to comply with the Court’s Order may result in dismissal of the
action for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: December 6, 2019

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
